The Honorable Barbara King State Representative 106 Tulip Circle Helena, Arkansas 72342
Dear Representative King:
I am writing in response to your request for my opinion on the following question:
  May a justice of the peace, who also is an attorney at law and who is appointed by the circuit court to serve as the attorney for an indigent person or minor within the county, be paid a court-ordered fee for such legal services from a fund appropriated by the quorum court of the county?
RESPONSE
In my opinion, the answer to this question is "no."
Section 14-20-102 of the Code (Repl. 1998) authorizes counties and cities to create a fund to be used solely for paying the reasonable and necessary costs incurred in the defense of indigents and for representation of persons deemed incompetent due to minority or mental incapacity. However, A.C.A. § 14-14-1205(c) (Supp. 2001) forecloses using that fund to pay a justice of the peace appointed to serve as an attorney representing an indigent or minor within the county. The statute provides:
  No justice of the peace shall receive compensation as a county employee or deputy, nor shall any justice receive compensation or expenses from funds appropriated by the quorum court for any services performed within the county, other than as provided by this subchapter.
(Emphasis added.) Nothing contained within the referenced subchapter authorizes paying a justice of the peace from county funds for legal services of the sort at issue. The highlighted language is absolutely unambiguous in precluding a justice of the peace from being compensated from a fund appropriated by the quorum court.
Assistant Attorney General Jack Druff prepared the foregoing, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB:JD/cyh